Per Curiam:
We are of the opinion that the plaintiff was entitled to a directed verdict, leaving only the question of damages to the jury, and that the jury should have been so directed, as was requested on behalf of the plaintiff. While, under the evidence, the jury could have found that the plaintiff sustained no substantial damages, and rendered a verdict for nominal damages only, we cannot say the jury would have rendered such a verdict, and not for substantial damages, if correctly instructed. The jury may have received the erroneous impression from the charge that the assault was justified and plaintiff not entitled to recover, although he sustained serious injuries from the 'assault, as he and his witnesses testified. The judgment and order should be reversed and a new trial ordered, with costs to the appellant to abide the event. All concur. Judgment and order reversed and new trial granted, with costs to appellant to abide event.